NORMAN E. and ALINE J. DUQUETTE, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Duquette v. CommissionerDocket No. 11619-97United States Tax Court1998 U.S. Tax Ct. LEXIS 57; February 18, 1998, Entered *57  NORMAN E. DUQUETTE, Petitioner, Rockville, MD.ALINE J. DUQUETTE, Petitioner, Naples, FL.WARREN P. SIMONSEN, Assistant District Counsel, Washington, D.C.Thomas B. Wells, Judge.  Thomas B. WellsDECISIONPursuant to agreement of the parties in this case, it isORDERED AND DECIDED: That there are deficiencies in tax and penalties due from the petitioners before application of I.R.C. § 6013(e) as follows:DeficiencyAdditions to Tax/PenaltiesYearin TaxI.R.C. § 6662(a)1989$ 32,484.00$ 2,352.00199045,449.003,359.00That there are penalties due from petitioner Norman E. Duquette for the taxable years 1989 and 1990, under the provisions of I.R.C. § 6663, in the amounts of $ 8,068.00 and $ 7,161.00, respectively;That the following deficiencies in tax and penalties are due from the petitioners, under the provisions of I.R.C. § 6013(e):Joint LiabilityDeficiencyAdditions to Tax/Penalties - I.R.C. §§Yearin Tax6662(a)66631989$ 30,000.00-0--199040,000.00-0--Additional Amount Due*58  from Norman E. DuquetteDeficiencyAdditions to Tax/Penalties - I.R.C. §§Yearin Tax6662(a)66631989$ 2,484.00$ 2,352.00$ 8,068.0019905,449.003,359.007,161.00It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiencies and penalties due from the petitioners.It is further stipulated that, effective upon the entry of this decision by the Court, petitioners waive the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiencies and penalties (plus statutory interest) until the decision of the Tax Court becomes final.STUART L. BROWNChief CounselInternal Revenue ServiceDate: February 13, 1998Date: February 11, 1998Date: 2/13/98